Title: To George Washington from Major General Philip Schuyler, 15 June 1776
From: Schuyler, Philip
To: Washington, George



Dear General
Albany June 15th 1776

By Capt. Goforth who arrived this Morning I am honored with Your Excellency’s Favor of the 9th instt & by Mr Watts with that of the 10th.
The Resolutions of Congress for a farther Supply of Money to be sent here I received on the last Ult. & dispatched It by Express to Canada together with the Other Resolutions that were transmitted me by the same Conveyance.
I am happy That Your Excellency approves of My Conduct in leaving Colo: Dayton in Tryon County, It is more than probable from the Intelligence I have sent Your Excellency in my several Letters since my Return to this Place, that he will of Necessity remain in that Quarter for some Time at least If not during the whole Campaign.
When I begged Your Excellency for a Reinforcement to keep up the Communication &ca I think I observed That if any came up & they were more than sufficient I would forward on Van Schaicks; The Exchanged Prisoners arriving I immediately sent Major Curtis & four Companies of V. Schaicks to Canada & have since Ordered the Prisoners back agreeable to a Request of General Sullivan signified to me by Major Sherburne and am now forwarding the Provisions & Garrisoning Fort George & Tyonderoga with Part of the Remainder of Van Schaicks & four Companies of Wynkoops, two being in Tryon County & two upon Duty & in Batteaus here.
Part of what General Sullivan has informed Your Excellency respecting Van Schaicks, Wynkoops, the Waggoners, Batteaumen & Waggon master is very true & I doubt not but the whole of his Information would have been so, had he been truly informed, which I presume Nay I am sure he was not, to Evince which I enter into a Detail because my Feelings induce me to do

Justice to Every Man, whatever his Station in Life may be And when I Censure or applaud It is always from the Heart.
The Raising of Colo: Van Schaick’s Regiment was in the first Instance left to the New York Provincial Congress, They requested me to take It in Hand & sent up the Money Congress had advanced to them for that Purpose; Least the Service should suffer by the Delay which would Necessarily be occasioned by my Refusal, I applied to the Committee of this County & intreated them ⟨to Re⟩commend such Persons out of the several Districts as were most likely to raise the Men speedily, This was done & I think the Warrants for inlisting were Granted on the 15th Febry And altho’ I incorporated Curtis’s, McCrackens & Mills’s Companies, to whom I had given Inlisting orders in November last for the Winter Service, Yet the Regiment is far from being Compleat; As Your Excellency has seen by Colo: Van Schaick’s Return, since which several are deserted.
When General Sullivan was at Albany, Van Schaick’s Regiment had left It & was disposed of At the Various Posts from Half Moon to Crown Point included, hence they could not furnish “A Man for Guard or any Other Duty.” But I suppose General Sullivan was informed That Van Schaick’s Regiment were there, because he was, and he is still & likely to remain, as I must have some Body here in my Absence whom I can depend on, & It is only a Piece of Justice due to him, when I assure Your Excellency That I believe the Army affords few better Colonels.
The Raising of Wynkoops Regiment I had Nothing to do with, It was an Affair deferred by Congress to the Convention at New York, & so little was I informed of what they were doing, That Your Excellency may recollect That You & I both Conceived the few that were here, belonged to Clinton’s Regiment; as fast as they Came up I employed them, & furnished such with Arms as I could find Arms for, Altho’ that too was the Buisiness of the Convention, I Cannot here for want of my Papers, determine the exact Time when the two Companies in Tryon County were furnished with Arms, However I am certain they were furnished as soon as they could be; It is true That all the Companies are very deficient in Numbers but none so low as Eleven Men; when General Sullivan was at Albany. Part of OHara’s Company (which is however the Compleatest in

the Regiment) was there and amounted to the exact Number of Eleven, these were supposed to be a Company, The Remainder being by Your Excellency’s, General Putnams or the Orders of the Convention, Either at New York, or the Highlands, & they have so lately Joined as only to have Crossed Lake George on the 4th or 5th Instant.
What General Sullivan says of tapping the Pork Barrels by the Waggoners is undoubtedly Fact with Respect to some of them, but much of the Pork comes up in so bad a Condition, That It is Obliged to be pickled here & hence the Blame ought Not by any Means to be General & lay on the Waggoners that have Carried up Pork without Pickle.
As to the Batteaumen, I believe I know when Men Work to Advantage as well as any Man (Excepting Your Excellency) in the Service, And I do upon My Honor declare That a better Sett of Batteaumen I ne[v]er knew than what were at Albany when General Sullivan was there (Except some of the Troops who were Employed as such) & I have employed Thousands of them & Can consequently speak from Experience; But the Fault did not lay with the Batteaumen, It lay with the Troops that were Marching up. The first Regimt was ordered off at Six OClock in the Morning, Their Baggage did not come down till twelve, At two the Officers Complained that they could not find the Batteaumen, they were answered, “Here some of Us are, We have been here all Day, the Rest are gone up to their Dinner.” I was present, reprimanded The Officers & Afterwards Meeting General Sullivan I expressed my Dissatisfaction at the Tardiness of the Troops, he immediately ran to push them off, & I suppose the Officers to excuse themselves, faulted the Batteaumen, as they did when I was there: But to cut the Matter short, the Batteaumen were Obliged to make a Trip to Half Moon Every Day & they did It, When the Troops would permit them, which was not often the Case, Altho’ they sometimes forced them back Without suffering them to Eat a Mouthful, Until the Batte⟨au⟩men (tired of the Ill Usage) All threatned to do what some actually did, Leave the Service & forfeit their Wages rather than to be Ill treated as they were, And Nothing prevented It, but My Coming in the Very Moment when they were swinging their Packs & by Promises to prevent such Ill usage for the future, I prevailed on them to stay.

Nor were the Waggoners that Carryed Baggage tre⟨ated⟩ one Wit better, As soon as I can get to Fort George I will send Your Excellency Copies of my Orders on the Occasion, which I think were pointed clear & Reasoning & which however did not prevent a Repetition of Abuses, For Colo: Irvine & Others, in direct Defiance of those Orders, which he saw at Albany & which were shewn him on the Road by one of the Assistant Qur Masters, took away the stationed Waggoners from the Portages, without Provender for their Horses, Provisions for themselves or a Blanket to cover them, nor could those escape who had Discharges to return home to recruit their Horses, worn out in the service, For this Conduct which deranged my Affairs & threatned a total Stop to Transportation, I put Colo: Irvine & Anot⟨her⟩ Officer under Arrest, until the Matters was setled with the Waggoners.
As to the Waggon master he is an Industrious Active and I believe an honest Man, But It is not in his Power, nor any Mans whatsoever to procure Waggons at all Times & at that Time It was peculiarly difficult both on Account of the Scarcity of Forrage the Badness of the Roads and the extravagant Abuses the Waggoners had met with from some of the Troops that preceded General Sullivan’s Brigade.
But My Dear Sir, Nothing is more Common than for some Officers when they have neglected their Duty, to impute It to Others, & I suppose when General Sullivan reprimanded the Officers & spurred them on, which he Certainly did, they flew to that unjustifiable & Ungenerous Subterfuge.
I am well aware My Dear General of the Truth of Your Observation, That Men uninfluenced by the Principles of Honor & Justice will abuse their Trust; From a full Conviction of this Truth, which It is Necessary for Every Man in Buisiness to know, I have made It the Invariable Rule of My Conduct to Watch Every Man⟨’s⟩ Conduct with Attention & by Making the Most of Every moment I find Time to do It too.
I have already Observed to Your Excellency in Mine of the 10th—That I had taken Measures for forwarding Flour, a Sufficient Quantity for the present is I hope arrived.
As to fortifying Tyonderoga & Fort George & Opening the Road by Wood Creek, It is utterly impossible with the Men I have now left, they are so fuly Employed in the Batteaus &ca

That I do not believe there is Now a Relief at Fort George for a Subalterns Guard.
I have Not a Prospect of procuring an Engineer in this Country, I have a Relation of a Mathematical Turn & Very Ingenuous, But he wants Activity, besides him, I know Not Another in this Quarter.
Your Excellency may depend upon It, that no Prisoners shall be sent by Me by the Way of New York, Permit me to remind You That Dundee was Ordered from Ulster County before I received Your Excellency’s Letter of the 21st Ult. & that I took Notice of It in mine in Answer. I shall write to Every Committee agreeable to Your Orders.
I am really at a Loss to what Place to send the Prisoners that are in Ulster County, Connecticut will be much burthened, sixty at least are going there in a few Days that were lately sent here from Tryon County & apprehended in this, & I expect a considerable Number from Canada.
I have already given Your Excellency an Account of the Number of Batteaus & of their Disposition.
Your Excellency has great Reason to be surprized That You have had no particular Account of Bedels Affair, And You complain with the highest Justice of not receiving Returns, which are certainly Essentially Necessary; As to the first, I have not had a Line upon the Subject from any Person Whatsoever, In Canada Nor have I seen any Account of It, Other than that in the Letter from the Commissioners, which was left open for my Perusal & which I left open for Your Excellency, If You should have returned to New York by the Time It reached that Place; And Your Excellency may be assured That as I have Never Yet neglected to give You Copies of any Letters of the least Consequence that were sent to me, That I shall not now begin to be Guilty of Such an improper Conduct. And I give You my Honor that I have had Intelligence from Canada Conveyed to me by the New York Papers, which I think ought to have come immediately to me; As to returns I have already informed Your Excellency in mine of the 11th & 12th instant that I never have had any Except the One from General Wooster which I then sent You, But I dare say, I shall soon have the Pleasure of transmitting You one, As General Sullivan promissed me before he left Fort George, That he would do all in his

Power to have them regularly transmitted, And as he now Commands, I think we can depend upon having them.
I have long since Given Orders for a sufficient Supply of Provisions, I have mentioned the Number of Barrels of Pork & Flour that was necessary, None or a very Trifle of Pork is to be procured here, I shall again immediately draw an Estimate of what is Wanting & transmit It to Mr Trumbull.
I am fully Convinced That Your Excellency intended Me all possible Justice, on the Subject of the Complaint preferred against Me, And since You think It so Absolutely Unnecessary for any Enquiry to be made I shall rest satisfyed, Contenting Myself with Giving Your Excellency’s Opinion of the Matter, whenever It may be Necessary.
By the Inclosed Your Excellency will see what Progress has been made on the Resolution of Congress of the 3d Instant, Whether Your Excellency & Congress will approve of our mode of raising these Indians, I know not Or whether I shall be Justifyed in Issuing Warrants for the Money, But all present agreed That We should not be able to get Any to the Eastward on better Terms, what our Success will be to the Westward I cannot Guess, I fear not much, as Even the Oneydas who are our best Friends do not Chuse to leave their own Country.
It is the General Opinion of the People in Tryon County and here that whilst Lady Johnson is kept a Kind of Hostage, Sir John (who can by Means of the Mohawks receive Intelligence from her as often as she may please to send It) will Not Carry Matters to Excess, and I have been Intreated to keep her here, But as It was a Matter of Delicacy, when Mr Watts delivered Me Your Excellencys Letter, I proposed that Security should be given that Lady Johnson should be forthcoming when called upon, and Besides the above Reasons I was the more induced to this request as I was informed from Good Authority that she exults in the Prospect she has of soon hearing that Sir John will ravage the Country on the Mohawk River, Mr Watts declined giving any Security and soon after wrote me a Note, Copy of which inclose, with Copy of my Answer, And afterwards a second which I also answered, as You will see by the inclosed.
I find that since It has been hinted that she is a Good security to prevent the Effects of her Husbands Virulence, That she is

very anxious to go down & which induces Me to wish to keep her here.
The Villain that murdered Colo: Parsons Brother is here. The Colo: desired Me to send him to New York I wait Your Excellency’s Directions. I am Dear Sir with Every Friendly Wish & Every Respectfull Sentiment Your Excellency’s most Obedient Humble servt

Ph: Schuyler

